                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TARIA GORDON, on behalf of S.M.C.G.,
a minor,

              Plaintiff,                            Case Number 18-11432
                                                    Honorable David M. Lawson
v.                                                  Magistrate Judge Patricia T. Morris

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

     OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
           SUMMARY JUDGMENT, AFFIRMING THE FINDINGS OF
            THE COMMISSIONER, AND DISMISSING COMPLAINT

       Plaintiff Taria Gordon filed the present action on behalf of her minor child, S.M.C.G.,

seeking review of the Commissioner’s decision denying the minor’s claim for supplemental

security income (SSI) under Title XVI of the Social Security Act. The case was referred to United

States Magistrate Judge Patricia T. Morris under 28 U.S.C. § 636(b)(1)(B) and E.D. Mich. LR

72.1(b)(3). Thereafter, the plaintiff filed a motion for summary judgment to reverse the decision

of the Commissioner and remand the case “for further analysis.” The defendant filed a motion

for summary judgment requesting affirmance of the decision of the Commissioner. Magistrate

Judge Morris filed a report on May 16, 2019 recommending that the defendant’s motion for

summary judgment be granted, the plaintiff’s motion for summary judgment be denied, and the

decision of the Commissioner be affirmed.       The plaintiff filed timely objections, and the

defendant filed a response. The matter is now before the Court.
       The application for SSI benefits that is at issue in the present appeal was filed on behalf of

S.M.C.G. on September 28, 2015, when the child was 15. The plaintiff was still attending high

school at the time of the administrative hearing, and the ALJ noted that she had an inconsequential

history of occasional work, which the ALJ found did not involve any substantial gainful activity

after the date that the application was filed. In her claim for benefits, the plaintiff alleged a

disability onset date of February 26, 2015. The claimant asserted that she was disabled due to her

hearing loss, asthma, intellectual disability, and communication disorder.

       The plaintiff=s application for disability benefits was denied initially on April 13, 2016.

The plaintiff timely filed a request for an administrative hearing, and on March 14, 2017, the

claimant and her mother appeared before ALJ Allison Dietz. On June 12, 2017, ALJ Dietz issued

a written decision in which she found that the plaintiff was not disabled. On March 28, 2018, the

Appeals Council denied the plaintiff’s request for review of the ALJ’s decision. On May 7, 2018,

the plaintiff filed her complaint seeking judicial review of the denial of benefits.

       ALJ Dietz determined that S.M.C.G. was not disabled by applying the three-step sequential

analysis prescribed by the Secretary for minor claimants in 20 C.F.R. § 416.924(a).               As

preliminary matters, she found that the claimant had not engaged in substantial gainful activity

since September 28, 2015 (step one); and that the child suffered from hearing loss without cochlear

implants, asthma, intellectual disability, and a communication disorder, impairments which were

“severe” within the meaning of the Social Security Act (step two). However, at the final step of

the analysis the ALJ concluded that the claimant was not disabled after determining that none of




                                                 -2-
the severe impairments alone or in combination met or equaled a listing in the regulations, nor did

they functionally equal any listing under the regulations (step three).

       As the parties well know, functional equivalence requires the ALJ to evaluate how the child

performs in each of six “domains,” meaning “broad areas of functioning intended to capture all of

what a child can or cannot do.” 20 C.F.R. § 416.926a(b)(1). Functional equivalence will be

found if the child has “marked” limitations in two domains, or “extreme” limitations in one

domain. 20 C.F.R. § 416.926a(b)(1). Only one domain is relevant to this appeal: acquiring and

using information.

       In her motion for summary judgment, the plaintiff argued that the ALJ’s ruling was not

based on substantial evidence because: (1) the ALJ erred in concluding that the claimant’s

impairments did not functionally equal a listing under the regulations, based principally on the

finding that in the domain of acquiring and using information the claimant’s limitations were not

“extreme,” (2) when rating the severity of the claimant’s limitations, the ALJ did not take into

consideration the extensive help that the child required to get through her day as compared to her

peers, as required by SSR 09-1p, and, (3) the ALJ failed to consider the child’s limitations

“longitudinally,” as required by SSR 09-1p.

       The magistrate judge rejected those positions, collapsing the three arguments into one: that

the ALJ should have found from the evidence that the plaintiff’s functional impairment in the

domain of acquiring and using information was extreme, not merely marked. The magistrate

judge noted that both the plaintiff and the Commissioner relied on expansive and imprecise

citations of portions of the administrative record that did not contain some of the materials alluded


                                                 -3-
to in their briefing. Contrary to the plaintiff’s description of the claimant’s academic trajectory,

the magistrate judge found that the school records that actually were presented suggested only a

modest decline in academic performance over the course of a single school year, rather than the

protracted multi-year decline described by the plaintiff. Moreover, the magistrate judge noted

that the records indicated an improvement in academic scores in subsequent years.                 The

magistrate judge also found that the plaintiff’s enumeration of the activities that challenged her

capabilities was undeveloped and unsupported by the record, consisting principally of a mere

verbatim listing of examples of limitations recognized by the regulations.

       The magistrate judge also found that the plaintiff had forfeited her claim that she suffered

from a “chronic” impairment, as described under 20 C.F.R. § 416.924a(b)(8), because she did not

develop any argument in support of that position. Finally, the magistrate judge credited the

plaintiff’s criticism of the ALJ’s ruling for its lack of detailed discussion of some information

presented by the claimant’s school records, but the magistrate judge concluded that the cursory

treatment of those portions of the record was not fatal to the credibility of the ALJ’s ruling, because

the ALJ’s determination that the claimant suffered only a “marked” limitation adequately was

supported by the opinions of expert evaluators who had reviewed all of the records, and the ALJ

properly had reviewed and weighed those opinions in addition to the ALJ’s own assessment of the

academic information, and the claimant’s and her mother’s testimony.

       The plaintiff filed a single objection to the magistrate judge’s report and recommendation.

The filing of timely objections to a report and recommendation requires the court to “make a de

novo determination of those portions of the report or specified findings or recommendations to


                                                 -4-
which objection is made.” 28 U.S.C. ' 636(b)(1); see also United States v. Raddatz, 447 U.S. 667

(1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires the

court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in

order to determine whether the recommendation should be accepted, rejected, or modified in whole

or in part. 28 U.S.C. ' 636(b)(1).

       “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately,” Walters, 638 F.2d at

950, enabling the court “to focus attention on those issues-factual and legal-that are at the heart of

the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147 (1985). As a result, “‘[o]nly those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review; making some objections but failing to raise others will not preserve all the objections a

party may have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006)

(quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).

       In her sole objection, the plaintiff echoes with renewed vigor the first point that she argued

in her motion for summary judgment, contending that the magistrate erred by simply “rubber

stamping” the ALJ’s defective determination that the plaintiff’s functioning in the domain of

acquiring and using information was not extremely limited.           The plaintiff asserts that the

magistrate judge acknowledged the examples of specific limitations recognized under 20 C.F.R.

§416.926(g)(3) and SSR 09-3p, but then ignored credible evidence from the child’s Individualized

Education Plan (IEP) records which indicated that she suffers from “serious problems” or

“extraordinary limitations” in “most of those areas.” The plaintiff also argues that the magistrate


                                                 -5-
judge disregarded information in the most recently completed IEP indicating that the claimant was

performing below her grade level despite the provision of significant extra instructional hours and

allowance of extra time to complete assignments.

       The Commissioner responds that (1) the plaintiff’s position, again, disregards the medical

opinion testimony by a reviewing psychiatrist and speech pathologist who opined that the

claimant’s limitation was merely “marked” and not extreme, (2) the ALJ’s opinion included a

discussion of the school records supporting the conclusion that the claimant is able to pass the

requirements of her educational curriculum with some assistance, and (3) again, as the magistrate

judge noted, the assertions that the claimant has “extraordinary limitations” in discrete activities

are unsupported by any citations of the record to substantiate that position. The Commissioner

points out, moreover, that the ALJ also relied on testimony by S.M.C.G. and her mother, which

backed up the assessment of the claimant’s academic progress, where both admitted that, despite

receiving lower grades in some subjects, she had excelled in others, and, with the assistance

provided for under her most recent IEP, she was (at the time of the administrative hearing) on track

to graduate from high school in 2018.

       This case illustrates some of the difficulties in attempting to categorize the severity of

functional limitations that qualify individuals for government assistance, and the fuzzy border

delineating “marked” and “extreme” impairments.            The regulations define a “marked”

impairment as occurring

       when your impairment(s) interferes seriously with your ability to independently
       initiate, sustain, or complete activities. Your day-to-day functioning may be
       seriously limited when your impairment(s) limits only one activity or when the
       interactive and cumulative effects of your impairment(s) limit several activities.

                                                -6-
       “Marked” limitation also means a limitation that is “more than moderate” but “less
       than extreme.” It is the equivalent of the functioning we would expect to find on
       standardized testing with scores that are at least two, but less than three, standard
       deviations below the mean.

20 C.F.R. § 416.926a(e)(2)(i). An “extreme” limitation will be found

       when your impairment(s) interferes very seriously with your ability to
       independently initiate, sustain, or complete activities. Your day-to-day functioning
       may be very seriously limited when your impairment(s) limits only one activity or
       when the interactive and cumulative effects of your impairment(s) limit several
       activities. “Extreme” limitation also means a limitation that is “more than marked.”
       “Extreme” limitation is the rating we give to the worst limitations. However,
       “extreme limitation” does not necessarily mean a total lack or loss of ability to
       function. It is the equivalent of the functioning we would expect to find on
       standardized testing with scores that are at least three standard deviations below the
       mean.

20 C.F.R. § 416.926a(e)(3)(i).

       The difference between “serious[]” and “very serious[]” is highly subjective. Tying those

characterizations to standardized testing objectifies the distinction somewhat, although the

regulations are quick to point out that the Commissioner “will not rely on any test score alone.

No single piece of information taken in isolation can establish whether you have a ‘marked’ or an

‘extreme’ limitation in a domain.” 20 C.F.R. § 416.926a(e)(4)(i). Concerning the specific

domain under discussion here, the regulations provide examples of functional limitations:

       (i) You do not demonstrate understanding of words about space, size, or time; e.g.,
       in/under, big/little, morning/night.
       (ii) You cannot rhyme words or the sounds in words.
       (iii) You have difficulty recalling important things you learned in school yesterday.
       (iv) You have difficulty solving mathematics questions or computing arithmetic
       answers.
       (v) You talk only in short, simple sentences and have difficulty explaining what
       you mean.



                                                -7-
20 C.F.R. § 416.926a(g)(3). These are not elements of a qualification test for a marked or extreme

limitation.   Ibid. (“[T]he examples do not necessarily describe a “marked” or “extreme”

limitation.”). They are merely examples to be considered along with all the other relevant

information in the case record. Ibid.

       Apparently appreciating the difficulty of quantifying the severity level of this limitation,

the Commissioner has issued a Social Security Ruling (SSR) that provides other examples of

functional deficits to consider regarding the domain of acquiring and using information.

       • Does not demonstrate an understanding of words that describe concepts such as
       space, size, or time (for example, inside/outside, big/little, morning/night).
       • Cannot rhyme words or the sounds in words.
       • Has difficulty remembering what was learned in school the day before.
       • Does not use language appropriate for age.
       • Is not developing “readiness skills” the same as peers (for example, learning to
       count, reciting ABCs, scribbling).
       • Is not reading, writing, or doing arithmetic at appropriate grade level.
       • Has difficulty comprehending written or oral directions.
       • Struggles with following simple instructions.
       • Talks only in short, simple sentences.
       • Has difficulty explaining things.

SSR 09-3p, 2009 WL 396025, at *6 (Feb. 17, 2009).

       The plaintiff argues that she checks many of these boxes, and she points to evidence in the

record that she believes supports a determination that her limitations in the domain of acquiring

and using information are “severe.” Accepting all of that as true, it is not enough to obtain relief

at this stage of the proceedings, because substantial evidence also supports the ALJ’s conclusion

that the limitation is “marked” and not “severe.”

       The basic legal principles for reviewing that decision are well established. The plaintiff

has the burden to prove that she is disabled and therefore entitled to benefits. Boyes v. Sec’y of

                                                -8-
Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). The Commissioner’s findings are conclusive if they are supported by substantial

evidence. 42 U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971). The reviewing court must affirm the Commissioner’s findings if they are supported

by substantial evidence and the Commissioner employed the proper legal standard. Elam ex rel.

Golay v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003); Walters v. Comm’r of Soc. Sec.,

127 F.3d 525, 528 (6th Cir. 1997). The Court may not base its decision on a single piece of

evidence and disregard other pertinent evidence when evaluating whether substantial evidence in

the record exists. Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). And where the

Commissioner’s decision is supported by substantial evidence, it must be upheld even if the record

might support a contrary conclusion. Smith v. Sec’y of Health & Human Servs., 893 F.2d 106,

108 (6th Cir. 1989).

       The magistrate judge has done the heavy lifting in her thorough discussion of the record

evidence, and the Court need not repeat those findings here, as they are faithful to the record. The

ALJ considered the evidence that the plaintiff cites as supporting her conclusion that the

impairment in the domain is “extreme,” although, as the magistrate judge observed, the ALJ could

have done a better job discussing the various individualized education plans (IEPs). But the ALJ

— and the plaintiff — also “must take into account whatever in the record fairly detracts from its

weight.” Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). And

when substantial evidence supports both sides of the proposition, the parties find themselves in


                                                -9-
that “zone of choice within which decisionmakers can go either way, without interference from

the courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc) (quotation marks and

citations omitted).

        The magistrate judge has adequately laid out the evidence in the record that the ALJ relied

upon to reach her decision. That evidence fairly can be described as “substantial.” Where, as

here, the ALJ’s decision is supported by substantial evidence, reversal would not be warranted

even if substantial evidence supports the opposite conclusion. Longworth v. Comm’r of Soc. Sec.,

402 F.3d 591, 595 (6th Cir. 2005).

        The plaintiff’s objection will be overruled.

        After a de novo review of the entire record and the materials submitted by the parties, the

Court concludes that the magistrate judge properly reviewed the administrative record and applied

the correct law in reaching her conclusion. The Court has considered the plaintiff’s objection to

the report and finds that it lacks merit.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 13) is ADOPTED.

        It is further ORDERED that the plaintiff’s objection (ECF No. 14) is OVERRULED.

        It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 11) is

DENIED.




                                                -10-
        It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 12)

is GRANTED. The findings of the Commissioner are AFFIRMED, and the complaint is

DISMISSED WITH PREJUDICE.


                                                                     s/David M. Lawson
                                                                     DAVID M. LAWSON
                                                                     United States District Judge

Date:   July 29, 2019


                                           PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was
                        served upon each attorney or party of record herein by
                        electronic means or first-class U.S. mail on July 29, 2019.

                                                   s/Susan K. Pinkowski
                                                   SUSAN K. PINKOWSKI




                                                     -11-
